Exhibit 10.1

MACY’S, INC.

AMENDED AND RESTATED 2009 OMNIBUS INCENTIVE COMPENSATION PLAN

Macy’s, Inc., a Delaware corporation (the “Company”), originally adopted the
2009 Omnibus Incentive Compensation Plan (the “Original Plan”), effective as of
May 15, 2009 and hereby amends and restates the Original Plan in the form of
this Amended and Restated 2009 Omnibus Incentive Compensation Plan (the “Plan”),
effective as of the date on which the Plan is approved by the Company’s
stockholders (the “Effective Date”).

1.  Purpose.    The purpose of this Plan is to attract and retain directors,
officers and other key executives and employees of the Company and its
Subsidiaries and consultants and advisors to the Company and its Subsidiaries,
and to provide to such persons incentives for performance.

2.  Definitions.    In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

(a)         “Appreciation Right” means a right granted pursuant to Section 6 of
the Plan and will include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.

(b)        “Award” means a grant of an Incentive Award, an Option Right, an
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Performance
Share or an Other Award pursuant to the terms of the Plan.

(c)         “Base Price” means the price to be used as the basis for determining
the Spread upon the exercise of an Appreciation Right.

(d)        “Board” means the Board of Directors of the Company.

(e)         “Change in Control” means a Change in Control of the Company as
defined in Section 12(a) of the Plan,   

(f)         “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

(g)        “Common Shares” means shares of common stock of the Company or any
security into which such common stock may be changed by reason of any
transaction or event of the type referred to in Section 14 of the Plan.

(h)         “Compensation Committee” means a committee appointed by the Board in
accordance with the by-laws of the Company consisting of at least three
directors who qualify as “Non-Employee Directors” within the meaning of Rule
16b-3 and “outside directors” within the meaning of Section 162(m) of the Code,
and who satisfy any applicable standards of independence under the federal
securities and tax laws and the listing standards of the New York Stock Exchange
(“NYSE”) or any other national securities exchange on which the Common Shares
are listed as in effect from time to time.

(i)          “Covered Employee” means a Participant who is, or is determined by
the Compensation Committee to be likely to become, a “covered employee” within
the meaning of Section 162(m) of the Code (or any successor provision).

(j)          “Date of Grant” means the date specified by the Compensation
Committee on which an Award becomes effective, which may be on or after (but not
before) the date on which the Compensation Committee takes action with respect
thereto.

(k)         “Director” means a member of the Board.

(l)          “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Compensation
Committee that sets forth the terms and conditions of the Award or Awards
granted. An Evidence of Award may be in an electronic medium, may be limited to
notation on the books and records of the Company and, unless otherwise
determined by the Compensation Committee, need not be signed by a representative
of the Company or a Participant.

(m)        “Free-Standing Appreciation Right” means an Appreciation Right
granted pursuant to Section 6 of the Plan that is not granted in tandem with an
Option Right.

(n)        “Immediate Family” has the meaning ascribed thereto in Rule 16a-1
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(o)        “Incentive Award” means a cash award granted pursuant to Section 9 of
the Plan that is based on Performance Criteria and that has a Performance Period
of more than one year.

(p)        “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.

(q)        “Market Value per Share” means as of any particular date the closing
sale price of a Common Share as reported on the NYSE or, if not listed on the
NYSE, on any other national securities exchange on which the Common Shares are
listed. If there is a regular public trading market for the Common Shares but
the Common Shares are not traded as of any given date, the Market Value per
Share means the closing price for a Common Share on the principal exchange on
which the Common Shares are traded for the immediately preceding date on which
the Common Shares were traded. If there is no regular public trading market for
the Common Shares, the Market Value per Share of the Common Shares shall be the
fair market value of a Common Share as determined in good faith by the
Compensation Committee. The Compensation Committee is authorized to adopt
another fair market value pricing method, provided such method is stated in the
Evidence of Award, and is in compliance with the fair market value pricing rules
set forth in Section 409A of the Code.

(r)         “Non-Employee Director” means a Director who is not an employee of
the Company.

(s)         “Nonqualified Stock Options” means Option Rights other than
Incentive Stock Options.

(t)         “Optionee” means the optionee named in an Evidence of Award
evidencing an outstanding Option Right.

(u)        “Option Price” means the purchase price payable on exercise of an
Option Right.

(v)        “Option Right” means the right to purchase Common Shares upon
exercise of an option granted pursuant to Section 5 of the Plan.

(w)       “Other Award” means an award granted pursuant to Section 10 of the
Plan.

(x)         “Participant” means a person described in Section 4(a) of the Plan
who is approved by the Compensation Committee pursuant to Section 4(b) of the
Plan to receive an Award or Awards under the Plan.

(y)        “Performance Criteria” means the measurable performance objective or
objectives established pursuant to the Plan in relation to grants of Awards
pursuant to the Plan. Performance Criteria may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of one or more of the Company’s Subsidiaries,
divisions, segments, departments, regions, functions or other organizational
units within the Company or its Subsidiaries. The Performance Criteria may be
made relative to the performance of other companies or subsidiaries, divisions,
departments, regions, functions or other organizational units within such other
companies, and may be made relative to an index or one or more of the
performance objectives themselves.  The Compensation Committee may grant Awards
subject to Performance Criteria that are either Qualified Performance-Based
Awards or are not Qualified Performance-Based Awards.

(z)         “Performance Goal” means, for a Performance Period, the level of
performance, whether absolute or relative, established by the Compensation
Committee for purposes of determining whether or the extent to which an Award
has been earned based on the level of performance attained with respect to one
or more Performance Criteria. 

Performance Goal(s) designated by the Compensation Committee may be expressed
with respect to the Company’s performance or the performance of one or more of
the Company’s Subsidiaries, divisions, segments, departments, regions, functions
or other organizational units within the Company or its Subsidiaries, and may be
expressed in terms of dollars or rates, dollars or growth, absolute levels or
percentages or ratios expressing relationships between two or more of the
Performance Criteria, period-to-period changes, relative to business plans or
budgets, or relative to one or more other companies or subsidiaries, divisions,
departments, regions, functions or other organizational units within such other
companies or one or more indices.  

Unless otherwise provided for in an applicable Evidence of Award, if the
Compensation Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the
Performance Criteria and/or Performance Goal(s) unsuitable, the Compensation
Committee may in its discretion modify such Performance Criteria and/or
Performance Goal(s), in whole or in part, as the Compensation Committee deems
appropriate and equitable, including to exclude the effects of asset
impairments, restructurings, acquisitions, divestitures, other unusual or
non-recurring items, store closing costs, unplanned material tax law changes
and/or assessments and the cumulative effect of tax or accounting changes, as
applicable. Performance Criteria and Performance Goal(s) may vary from
Performance Period to Performance Period and from Participant to Participant and
may be established on a stand-alone basis, in tandem or in the alternative. 

(aa)      “Performance Period” means one or more periods of time as the
Compensation Committee may designate over which the attainment of one or more
Performance Criteria and Performance Goal(s) will be measured for the purpose of
determining a Participant’s rights in respect of an Award with respect thereto.
A Performance Period may overlap with prior and subsequent Performance Periods,
and the commencement or conclusion of a Performance Period may coincide with the
commencement or conclusion of another Performance Period.

(bb)      “Performance Share” means a bookkeeping entry that records the
equivalent of one Common Share awarded pursuant to Section 9 of the Plan.

(cc)       “Prior Plans” means both the Company’s 1995 Executive Equity
Incentive Plan (As Amended and Restated as of June 1, 2007) (the “1995 Plan”)
and the Company’s 1994 Stock Incentive Plan (As Amended and Restated as of June
1, 2007) (the “1994 Plan”).

(dd)      “Qualified Performance-Based Award” means any Award or portion of an
Award to a Covered Employee that is intended to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m) of the Code.

(ee)       “Restricted Stock” means Common Shares granted or sold pursuant to
Section 7 of the Plan as to which neither the substantial risk of forfeiture nor
the prohibition on transfers referred to in Section 7 of the Plan has expired.

(ff)        “Restricted Stock Unit” means an award made pursuant to Section 8 of
the Plan.

(gg)      “Restriction Period” means the period of time during which Restricted
Stock or Restricted Stock Units may be subject to restrictions, as provided in
Section 7 and Section 8 of the Plan.

(hh)      “Rule 16b-3” means Rule 16b-3 (or any successor rule substantially to
the same effect) promulgated under the Exchange Act, as in effect from time to
time.

(ii)         “Spread” means the excess of the Market Value per Share of the
Common Shares on the date when an Appreciation Right is exercised over the
Option Price or Base Price provided for in the related Option Right or
Free-Standing Appreciation Right, respectively.

(jj)        “Subsidiary” has the meaning specified in Rule 405 promulgated under
the Securities Act of 1933, as amended (or in any successor rule substantially
to the same effect).

(kk)      “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 6 of the Plan that is granted in tandem with an Option
Right.

3.  Shares and Cash Available Under the Plan.

(a)       Maximum Shares Available Under the Plan.

(i)          Subject to adjustment as provided in Section 14 of the Plan, a
total of 51,000,000 Common Shares shall be authorized for grant under the Plan
less one Common Share for every one Common Share that was subject to an option
or stock appreciation right granted after January 31, 2009 under the Prior Plans
and 1.75 Common Shares for every one Common Share that was subject to an award
other than an option or stock appreciation right granted after January 31, 2009
under the Prior Plans. Any Common Shares that are subject to Option Rights or
Appreciation Rights shall be counted against this limit as one Common Share for
every one Common Share subject to such Option Rights or Appreciation Rights, and
any Common Shares that are subject to Awards other than Option Rights or
Appreciation Rights shall be counted against this limit as 1.75 Common Shares
for every one Common Share subject to such other Awards. Common Shares issued
under this Plan may be shares of original issuance, treasury shares, other
shares or a combination of the foregoing. No Awards have been granted or will be
granted under the Prior Plans after the May 15, 2009 effective date of the
Original Plan.

(ii)         If (A) any Common Shares subject to an Award are forfeited, an
Award expires or an Award is settled for cash (in whole or in part), or (B)
after January 31, 2009, any Common Shares subject to an award under the Prior
Plans are forfeited, or an award under the Prior Plans expires or is settled for
cash (in whole or in part), the Common Shares subject to such Award or award
under the Prior Plans shall, to the extent of such forfeiture, expiration or
cash settlement, again be available for Awards under the Plan, in accordance
with Section 3(a)(iv) of the Plan. Notwithstanding anything to the contrary
contained herein, the following Common Shares shall not be added to the Common
Shares authorized for grant under Section 3(a)(i) of the Plan: (X) Common Shares
tendered by the Participant or  withheld by the Company in payment of the Option
Price or the purchase price of an option granted under the Prior Plans, or to
satisfy any tax withholding obligation with respect to Awards or awards granted
under the Prior Plans, (Y) Common Shares subject to an Appreciation Right or a
stock appreciation right granted under the Prior Plans that are not issued or
transferred in connection with its stock settlement on exercise thereof and (Z)
Common Shares reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Option Rights or options granted under the
Prior Plans.

(iii)        Common Shares issued or transferred under Awards granted in
connection with the assumption of or substitution or exchange for previously
granted awards made by an entity acquired by the Company pursuant to a merger,
acquisition or similar transaction (“Substitute Awards”) shall not reduce the
Common Shares authorized for grant under the Plan, nor shall Common Shares
subject to a Substitute Award again be available for Awards under the Plan to
the extent of any forfeiture, expiration or cash settlement as provided in
Section 3(a)(ii) of the Plan. Additionally, in the event that a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by stockholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, to reflect the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for Awards under the Plan and shall not reduce the
Common Shares authorized for grant under the Plan; provided, however, that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or any Subsidiary prior to such
acquisition or combination.

(iv)        Each Common Share that again becomes available for grant pursuant to
this Section 3 shall be added back as (A) one Common Share if such Common Share
was subject to an Option Right or Appreciation Right granted under the Plan or
an option or stock appreciation right granted under the Prior Plans, and (B) as
1.75 Common Shares if such Common Share was subject to an Award other than an
Option Right or Appreciation Right granted under the Plan or an award other than
an option or stock appreciation right granted under the Prior Plans.

(v)         Subject to adjustment as provided in Section 14 of the Plan, the
aggregate number of Common Shares actually issued or transferred by the Company
upon the exercise of Incentive Stock Options will not exceed 30,000,000 Common
Shares.

(b)         Individual Participant Limits. Notwithstanding anything in this
Section 3, or elsewhere in the Plan, to the contrary, and subject to adjustment
as provided in Section 14 of the Plan:

(i)          No Participant will be granted Option Rights or Appreciation
Rights, in the aggregate, for more than 2,000,000 Common Shares during any
fiscal year of the Company;

(ii)         No Participant will be awarded Qualified Performance-Based Awards
of Restricted Stock, Restricted Stock Units, Performance Shares or Other Awards,
in the aggregate, for more than 1,000,000 Common Shares during any fiscal year
of the Company;

 

(iii)        No Participant will, for any Performance Period, receive a
Qualified Performance-Based Award that is an Incentive Award having an aggregate
maximum value in excess of $6,000,000; and

 

(iv)        Notwithstanding any provision of the Plan to the contrary, the
aggregate grant date fair value (computed as of the Date of Grant in accordance
with applicable financial accounting rules) of all Awards granted to any
Non-Employee Director under this Plan during any single fiscal year of the
Company shall not exceed $350,000.  However, such limit shall not apply to any
Award granted pursuant to a Non-Employee Director’s voluntary election to
receive Common Shares in lieu of cash fees.

 

4.  Participants.    Participants shall be determined as follows:

(a)       The individuals who are eligible to receive Awards hereunder shall be
limited to officers, executives, or other employees of the Company or any one or
more of its Subsidiaries, persons who have agreed to commence serving in any of
such capacities, Non-Employee Directors of the Company and consultants and
advisors who provide services to the Company or any one or more of its
Subsidiaries (provided that such consultants and advisors satisfy the Securities
and Exchange Commission (“SEC”) Form S-8 requirements for consultants and
advisors).

(b)       From time to time, the Compensation Committee shall, in its sole
discretion, but subject to all of the provisions of the Plan, determine which of
the persons described in Section 4(a) of the Plan are approved to receive an
Award or Awards under the Plan, as well as the size, terms, conditions and/or
restrictions of such Award or Awards.

(c)        The Compensation Committee may approve the grant of Awards subject to
differing terms, conditions and/or restrictions to any person described in
Section 4(a) of the Plan in any year. The Compensation Committee’s decision to
approve the grant of an Award to a Participant in any year shall not require the
Compensation Committee to approve the grant of an Award to that person in any
other year or to any other person in any year; nor shall the Compensation
Committee’s decision with respect to the size, terms, conditions and/or
restrictions of any Award to be made to a Participant in any year require the
Compensation Committee to approve the grant of an Award of the same size or with
the same terms, conditions and/or restrictions to such person in any other year
or to any other person in any year. The Compensation Committee shall not be
precluded from approving the grant of an Award to any person described in
Section 4(a) of the Plan solely because such person may previously have been
granted an Award.

5.  Option Rights.    The Compensation Committee may, from time to time and upon
such terms and conditions as it may determine, authorize the grant to
Participants of options to purchase Common Shares in accordance with the
following provisions:

(a)       Each grant of Option Rights will specify the number of Common Shares
to which it pertains, subject to the limitations set forth in Section 3 of the
Plan, and the term during which the Option Rights will exist, which shall not
exceed ten years from the Date of Grant.  Notwithstanding the foregoing, in the
event that on the last business day of the term of an Option Right, other than
an Incentive Stock Option, (i) the exercise of the Option Right is prohibited by
applicable law or (ii) Common Shares may not be purchased or sold by certain
employees or Directors of the Company due to the “black-out period” of a Company
policy or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term of the Option Right shall be extended for a
period of thirty (30) days following the end of the legal prohibition, black-out
period or lock-up agreement, in each case to the extent any extension would not
constitute the extension of a stock right under Section 409A of the Code.

(b)       Except with respect to Substitute Awards, each grant will specify an
Option Price per share, which may not be less than the Market Value per Share as
of the Date of Grant.

(c)       Each grant will specify whether the Option Price is payable (i) in
cash or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
nonforfeitable, unrestricted Common Shares already owned by the Optionee having
a value as of the time of exercise as determined by the Compensation Committee
or in accordance with the applicable Evidence of Award, equal to the total
Option Price, (iii) by a combination of such methods of payment, (iv) through
broker facilitated cashless exercise procedures acceptable to the Compensation
Committee or (v) by such other methods as may be approved by the Compensation
Committee.

 

(d)       To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the Common Shares to
which such exercise relates.

(e)       Successive grants may be made to the same Participant whether or not
any Option Rights previously granted to such Participant remain unexercised.

(f)        Each grant will specify the period or periods of continuous service
by the Optionee with the Company or any Subsidiary that is necessary before the
Option Rights or installments thereof will become exercisable and may provide
for the earlier exercise of such Option Rights in the event of the retirement,
death or disability of an Optionee, a Change in Control, or a hardship or other
special circumstances affecting an Optionee.

(g)       Option Rights granted under this Plan may be (i) Incentive Stock
Options, (ii) Nonqualified Stock Options, or (iii) combinations of the
foregoing. Incentive Stock Options may only be granted to Participants who are
“employees” (under Section 3401(c) of the Code) of the Company or a subsidiary
of the Company (under Section 424 of the Code).

(h)       Each grant of Option Rights will be evidenced by an Evidence of Award.
Each Evidence of Award shall be subject to the Plan and shall contain such terms
and provisions as the Compensation Committee may approve, except that in no
event will any such Evidence of Award include any provision prohibited by the
terms of the Plan.

(i)         No grant of Option Rights may provide for dividends, dividend
equivalents or other similar distributions to be paid on such Option Rights.

6.  Appreciation Rights.

(a)       The Compensation Committee may, from time to time and upon such terms
and conditions as it may determine, also authorize the granting (i) to any
Optionee, of Tandem Appreciation Rights in respect of Option Rights granted
hereunder, and (ii) to any Participant, of Free-Standing Appreciation Rights. A
Tandem Appreciation Right will be a right of the Optionee, exercisable by
surrender of the related Option Right, to receive from the Company an amount
determined by the Compensation Committee, which will be expressed as a
percentage of the Spread (not exceeding 100 percent) at the time of exercise.
Tandem Appreciation Rights may be granted at any time prior to the exercise or
termination of the related Option Rights; provided, however, that a Tandem
Appreciation Right awarded in relation to an Incentive Stock Option must be
granted concurrently with such Incentive Stock Option. A Free-Standing
Appreciation Right will be a right of the Participant to receive from the
Company an amount expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise.

(b)       Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(i)          Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in Common Shares or in
any combination thereof and may retain for the Compensation Committee the right
to elect among those alternatives.

(ii)         Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Compensation
Committee at the Date of Grant. 

(iii)        Any grant may specify waiting periods before exercise and
permissible exercise dates or periods and may provide for the earlier exercise
of such Appreciation Rights in the event of the retirement, death or disability
of a Participant, a Change in Control, or a hardship or other special
circumstances affecting a Participant.

(iv)        Each grant of Appreciation Rights will be evidenced by an Evidence
of Award, which Evidence of Award will describe such Appreciation Rights,
identify the related Option Rights (if applicable), and contain such other terms
and provisions, consistent with this Plan, as the Compensation Committee may
approve, except that in no event will any such Evidence of Award include any
provision prohibited by the terms of the Plan.

(v)         No grant of Appreciation Rights may provide for dividends, dividend
equivalents or other similar distributions to be paid on such Appreciation
Rights.

(c)         Any grant of Tandem Appreciation Rights will provide that such
Tandem Appreciation Rights may be exercised only at a time when the related
Option Right is also exercisable and at a time when the Spread is positive, and
by surrender of the related Option Right for cancellation.

(d)         Regarding Free-Standing Appreciation Rights only:

(i)          Except with respect to Substitute Awards, each grant will specify
in respect of each Free-Standing Appreciation Right a Base Price, which will be
equal to or greater than the Market Value per Share on the Date of Grant;

(ii)         Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and

(iii)        No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.  Notwithstanding the
foregoing, in the event that on the last business day of the term of an
Appreciation Right, (i) the exercise of the Appreciation Right is prohibited by
applicable law or (ii) Common Shares may not be purchased or sold by certain
employees or Directors of the Company due to the “black-out period” of a Company
policy or a “lock-up” agreement undertaken in connection with an issuance of
securities by the Company, the term of the Appreciation Right shall be extended
for a period of thirty (30) days following the end of the legal prohibition,
black-out period or lock-up agreement, in each case to the extent any extension
would not constitute the extension of a stock right under Section 409A of the
Code.

7.  Restricted Stock.    The Compensation Committee may, from time to time and
upon such terms and conditions as it may determine, also authorize the grant or
sale of Restricted Stock to Participants in accordance with the following
provisions:

(a)        Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture,
restrictions on transfer and other provisions provided below.

(b)        Each such grant or sale may be made without additional consideration
or in consideration of a payment by such Participant.

 

(c)         If the Compensation Committee has designated the Common Shares
covered by a grant of Restricted Stock as “Performance Restricted Stock”
(“Performance Restricted Stock”), then the Compensation Committee shall
establish, at the Date of Grant, the Performance Period, Performance Goal(s) and
Performance Criteria that would determine the extent to which restrictions set
forth in Section 7(a) of the Plan shall lapse on any specified date; provided,
however, that except with respect to grants to Non-Employee Directors,
restrictions relating to Performance Restricted Stock may not terminate sooner
than one year from the Date of Grant.

(d)         Each such grant or sale will provide that the Restricted Stock
covered thereby that vests upon the passage of time will be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a Restriction Period to be determined by the Compensation Committee at the
Date of Grant or upon achievement of Performance Goal(s) referred to in Section
7(c) of the Plan. If the elimination of restrictions is based only on the
passage of time rather than the achievement of Performance Goal(s), the period
of time will be no shorter than three years, except that the restrictions may be
removed ratably during the three-year period, on an annual basis, as determined
by the Compensation Committee at the Date of Grant; provided, however, that the
provisions of this sentence will not apply to grants to Non-Employee Directors.

(e)         Each such grant or sale will provide that during the Restriction
Period, the transferability of the Restricted Stock will be prohibited or
restricted in the manner and to the extent prescribed in or pursuant to the
Evidence of Award  (which restrictions may include, without limitation, rights
of repurchase or first refusal or provisions subjecting the Restricted Stock to
a continuing substantial risk of forfeiture in the hands of any transferee).

(f)          Notwithstanding anything to the contrary contained in this Plan,
any grant of Restricted Stock may provide for the earlier termination of
restrictions on such Restricted Stock in the event of the retirement, death or
disability of a Participant, or Change in Control, or a hardship or other
special circumstances affecting a Participant.

(g)        Any grant of Restricted Stock may require that any or all dividends
or other distributions paid on such Restricted Stock during the Restriction
Period be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying Award; provided, however, that dividends or other distributions on
Performance Restricted Stock shall be deferred and held in escrow or reinvested
in additional shares of Performance Restricted Stock until the achievement of
the applicable Performance Goal(s).

(h)        Any grant of Restricted Stock made to a newly hired Participant to
replace forfeited awards granted by such Participant’s prior employer and grants
of Restricted Stock that are a form of payment of earned performance awards or
other incentive compensation may provide for a minimum vesting period of one
year.

(i)          Each grant or sale of Restricted Stock will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
the Plan, as the Compensation Committee may approve, except that in no event
will any such Evidence of Award include any provision prohibited by the terms of
the Plan. Restricted Stock may be evidenced in such manner as the Compensation
Committee shall determine. Unless otherwise directed by the Compensation
Committee, (i) certificates representing shares of Restricted Stock will be held
in custody by the Company until all restrictions thereon have lapsed, together
with a stock power executed by the Participant in whose name such certificates
are registered, endorsed in blank and covering such Restricted Stock, and (ii)
uncertificated shares of Restricted Stock will be held at the Company’s transfer
agent in book entry form with appropriate restrictions relating to the transfer
of such shares of Restricted Stock.

8.  Restricted Stock Units.    The Compensation Committee may, from time to time
and upon such terms and conditions as it may determine, also authorize the
granting of Restricted Stock Units to Participants in accordance with the
following provisions:

(a)       Each Restricted Stock Unit shall represent the right of the
Participant to receive a payment upon or after vesting of the Restricted Stock
Unit equal to the Market Value per Share of a Common Share as of the Date of
Grant, the vesting date or such other date subsequent to the Date of Grant as
determined by the Compensation Committee at the Date of Grant. The Compensation
Committee may, at the Date of Grant, provide a limitation on the amount payable
in respect of each Restricted Stock Unit. The Compensation Committee may provide
for the settlement of Restricted Stock Units in cash, in Common Shares, or in
any combination thereof.

(b)       Each such grant may be made without additional consideration.

(c)       If the Compensation Committee has designated a Restricted Stock Unit
as a “Performance Restricted Stock Unit” (a “Performance Restricted Stock
Unit”), then the Compensation Committee shall establish, at the Date of Grant,
the Performance Period, Performance Goal(s) and Performance Criteria that would
determine the extent to which restrictions set forth in Section 8(a) of the Plan
shall lapse on any specified date; provided, however, that except with respect
to grants to Non-Employee Directors, restrictions relating to Performance
Restricted Stock Units may not terminate sooner than one year from the Date of
Grant.

(d)       Each such grant will provide that the Restricted Stock Unit covered
thereby will be subject to one or more vesting conditions for a Restriction
Period to be determined by the Compensation Committee at the Date of Grant or
upon achievement of Performance Goal(s) referred to in Section 8(c) of the Plan.
If the elimination of restrictions is based only on the passage of time rather
than the achievement of Performance Goal(s), the period of time will be no
shorter than three years, except that the restrictions may be removed ratably
during the three-year period, on an annual basis, as determined by the
Compensation Committee at the Date of Grant; provided, however, that the
provisions of this sentence will not apply to grants to Non-Employee Directors.

(e)       Each such grant will provide that the transferability of the
Restricted Stock Units will be prohibited during the Restriction Period. During
the Restriction Period, the Participant shall not have any rights of ownership
in the Common Shares subject to the Restricted Stock Units, and shall not have
any right to vote such Common Shares. The Compensation Committee may, on or
after the Date of Grant, authorize the payment of dividend equivalents on such
Common Shares in cash or additional Common Shares on a current, deferred or
contingent basis; provided, however, that dividend equivalents on Performance
Restricted Stock Units shall be deferred and held in escrow or deemed reinvested
in additional Performance Restricted Stock Units until the achievement of the
applicable Performance Goal(s).

(f)        Any grant of Restricted Stock Units made to a newly hired Participant
to replace forfeited awards granted by such Participant’s prior employer and
grants of Restricted Stock Units that are a form of payment of earned
performance awards or other incentive compensation may provide for a minimum
vesting period of one year.

(g)       Notwithstanding anything to the contrary contained in the Plan, any
grant of Restricted Stock Units may provide for the earlier lapse or
modification of the Restriction Period in the event of the retirement, death or
disability of a Participant, a Change in Control, or a hardship or other special
circumstances affecting a Participant.

(h)        Each issuance or transfer of Restricted Stock Units will be evidenced
by an Evidence of Award and will contain such terms and provisions, consistent
with the Plan, as the Compensation Committee may approve, except that in no
event will any such Evidence of Award include any provision prohibited by the
terms of the Plan.

9.  Incentive Awards and Performance Shares.    The Compensation Committee may,
from time to time and upon such terms and conditions as it may determine, also
authorize the granting of Incentive Awards and Performance Shares that will
become payable to a Participant upon achievement of specified Performance
Goal(s) during the Performance Period in accordance with the following
provisions:

(a)        Each grant will specify either the number of Common Shares, or amount
of cash, payable with respect to Incentive Awards or Performance Shares to which
it pertains, which number or amount payable may be subject to adjustment to
reflect changes in compensation or other factors; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
of Incentive Awards or Performance Shares (other than in connection with the
death or disability of the Participant or a Change in Control) where such action
would result in the loss of the otherwise available exemption of the Qualified
Performance-Based Award under Code Section 162(m).

(b)        The Performance Period with respect to each Incentive Award or
Performance Share will be such period of time (not less than one year unless
otherwise determined by the Compensation Committee in the case of Performance
Shares) as will be determined by the Compensation Committee at the time of
grant, which Performance Period may be subject to earlier lapse or other
modification in the event of the retirement, death or disability of a
Participant, a Change in Control, or a hardship or other special circumstances
affecting a Participant.

(c)        Any grant of Incentive Awards or Performance Shares will specify
Performance Criteria and Performance Goal(s) that, if achieved, will result in
payment or early payment of the Award and may set forth a formula for
determining the number of Common Shares, or amount of cash, payable with respect
to Incentive Awards or Performance Shares that will be earned if performance is
at or above the minimum or threshold level or levels, or is at or above the
target level or levels, but falls short of maximum achievement of the specified
Performance Goal(s).

(d)        Each grant will specify the time and manner of payment of Incentive
Awards or Performance Shares that have been earned. Any grant may specify that
the amount payable with respect thereto may be paid by the Company in cash, in
Common Shares or in any combination thereof and will retain in the Compensation
Committee the right to elect among those alternatives.

(e)         Any grant of Incentive Awards or Performance Shares may specify that
the amount payable or the number of Common Shares issued with respect thereto
may not exceed maximums specified by the Compensation Committee at the Date of
Grant.

(f)          The Compensation Committee may at the Date of Grant of Performance
Shares provide for the payment of dividend equivalents to the holder thereof on
either a current, deferred or contingent basis, either in cash or in additional
Common Shares; provided, however, that dividend equivalents on Performance
Shares shall be deferred and held in escrow or reinvested in additional
Performance Shares until the achievement of the applicable Performance Goal(s).

(g)         Each grant of Incentive Awards and Performance Shares will be
evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with the Plan, as the Compensation Committee may approve,
except that in no event will any such Evidence of Award include any provision
prohibited by the terms of the Plan.

10.  Other Awards.

(a)          The Compensation Committee may, subject to limitations under
applicable law, grant to any Participant such other awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Shares or factors that may influence
the value of such shares, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Shares, purchase rights for Common Shares, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Compensation Committee, and awards valued by reference to the book value of
Common Shares or the value of securities of, or the performance of, specified
Subsidiaries or affiliates or other business units of the Company. The
Compensation Committee shall determine the terms and conditions of such awards.
Common Shares delivered pursuant to an award in the nature of a purchase right
granted under this Section 10 shall be purchased for such consideration, paid
for at such time, by such methods, and in such forms, including, without
limitation, cash, Common Shares, other awards, notes or other property, as the
Compensation Committee shall determine.

(b)          Cash awards, as an element of or supplement to any other award
granted under this Plan, may also be granted pursuant to this Section 10.

(c)          The Compensation Committee may grant Common Shares as a bonus, or
may grant other awards in lieu of obligations of the Company or a Subsidiary to
pay cash or deliver other property under this Plan or under other plans or
compensatory arrangements, subject to such terms as shall be determined by the
Compensation Committee in a manner that complies with Section 409A of the Code.

(d)          Share-based awards pursuant to this Section 10 are not required to
be subject to any minimum vesting period.

(e)          The Compensation Committee may at the Date of Grant of share-based
other awards provide for the payment of dividend equivalents to the holder
thereof on either a current, deferred or contingent basis, either in cash or in
additional Common Shares; provided, however, that dividend equivalents on
share-based other awards subject to the achievement of Performance Goal(s) shall
be deferred and held in escrow or reinvested until the achievement of the
applicable Performance Goal(s).

 

11.  Qualified Performance-Based Award

(a)        The Compensation Committee may determine, at the time of grant of any
Award, to designate such Award as a Qualified Performance-Based Award (except
such designation may not be required for Option Rights and Appreciation Rights
that otherwise qualify for exemption under Code Section 162(m)).  When such
Qualified Performance-Based Awards are granted, the Compensation Committee shall
establish in writing (i) the Performance Criteria, (ii) the Performance Period,
(iii) the Performance Goal(s) for determining the attainment of the Performance
Criteria for the Performance Period, and (iv) any other conditions that the
Compensation Committee deems appropriate and consistent with the requirements of
Section 162(m) of the Code.

(b)        The Performance Goals applicable to any Qualified Performance-Based
Award to a Covered Employee will be based on one or more, or a combination, of
the following Performance Criteria (including ratios or other relationships
between one or more, or a combination, of the following Performance Criteria):

(i)          sales;

(ii)         comparable sales;

(iii)        sales per square foot;

(iv)        owned sales plus licensed sales or comparable owned sales plus
licensed sales;

(v)         pre-tax income;

(vi)        gross margin;

(vii)       operating or other expenses;

(viii)      earnings before interest and taxes (EBIT);

(ix)        earnings before interest, taxes, depreciation and amortization
(EBITDA);

(x)         EBITDA Margin;

(xi)        net income;

(xii)       earnings per share (either basic or diluted);

(xiii)      cash flow or net cash flow (as provided by or used in one or more of
operating activities, investing activities and financing activities or any
combination thereof);

(xiv)     return on investment (determined with reference to one or more
categories of income or cash flow and one or more categories of assets, capital
or equity, including return on net assets, return on sales, return on equity and
return on invested capital);

(xv)      stock price (appreciation, fair market value);

 

(xvi)     operating income;

(xvii)    revenue;

(xviii)   total shareowner return;

(xix)     customer satisfaction;

(xx)      gross margin return on investment;

(xxi)     gross margin return on inventory;

(xxii)    inventory turn;

(xxiii)   market share;

(xxiv)   leverage ratio;

(xxv)    coverage ratio;

(xxvi)   employee engagement;

(xxvii)  employee turnover;

(xxviii) strategic business objectives; and

(xxix)   strategic plan implementation.

(c)         Prior to settlement of a Qualified Performance-Based Award, the
Compensation Committee shall certify, by resolution or other appropriate action
in writing, the level of attainment of the Performance Goals.

 

12.  Change in Control Provisions.

(a)        Change in Control.  Except as otherwise provided in the applicable
Evidence of Award, a “Change in Control” of the Company means the occurrence of
any of the following events:

 

(i)      The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of the combined voting power of the then-outstanding securities
of the Company entitled to vote generally in the election of directors (the
“Voting Stock”); provided, however, that for purposes of this subsection (i),
the following acquisitions will not constitute a Change of Control:

(A)    any acquisition of Voting Stock directly from the Company that is
approved by a majority of the Incumbent Board (as defined in subsection (ii)
below);

(B)    any acquisition of Voting Stock by any entity in which the Company,
directly or indirectly, beneficially owns 50% or more ownership or other equity
interest (a “CIC Subsidiary”);

(C)    any acquisition of Voting Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any CIC Subsidiary; or

(D)    any acquisition of Voting Stock by any Person pursuant to a transaction
that complies with clauses (A), (B) and (C) of subsection (iii) below;

 

provided further, that:

 

(X)    if any Person is or becomes the beneficial owner of 30% or more of the
Voting Stock as a result of a transaction described in clause (A) of this
subsection (i), and such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock, and after obtaining such additional
beneficial ownership beneficially owns 30% or more of the Voting Stock, other
than in an acquisition of Voting Stock directly from the Company that is
approved by a majority of the Incumbent Board or other than as a result of a
stock dividend, stock split or similar transaction effected by the Company in
which all holders of Voting Stock are treated equally, such subsequent
acquisition will be treated as a Change in Control; and

(Y)    a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock as a result of a
reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions approved by a majority of the Incumbent
Board unless and until such Person thereafter becomes the beneficial owner of
any additional shares of Voting Stock, and after obtaining such additional
beneficial ownership beneficially owns 30% or more of the Voting Stock, other
than as a result of a stock dividend, stock split or similar transaction
effected by the Company in which all holders of Voting Stock are treated
equally; or

 

(ii)     Individuals who, on the Effective Date, constitute the Board of
Directors of the Company (as modified by this subsection (ii), the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director after the Effective
Date whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without objection to such nomination) shall be considered as though
such individual were a member of the Incumbent Board on the Effective Date, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(iii)    The consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company
(each, a “Business Combination”), unless, in each case, immediately following
such Business Combination,

(A)    all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Voting Stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Business Combination, of the Voting
Stock,

(B)    no Person (excluding any employee benefit plan (or related trust)
sponsored or maintained by the Company or any CIC Subsidiary or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 30% or more of, respectively, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
directors of the entity resulting from such Business Combination except to the
extent that such ownership existed prior to the Business Combination, and

(C)    at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing, with respect to any Award that is characterized
as “non-qualified deferred compensation” within the meaning of Code Section
409A, an event shall not be considered to be a Change in Control under the Plan
for purposes of any payment in respect of such Award unless such event would
also constitute a “change in ownership,” a “change in effective control” or a
“change in the ownership of a substantial portion of the assets of” the Company
under Code Section 409A.

 

For the avoidance of doubt, except with respect to Section 12(a)(iv), any
definition of “change in control” in an Evidence of Award shall provide that a
change in control does not occur until consummation or effectiveness of a change
in control of the Company and shall not provide that a change in control occurs
upon the announcement, commencement, stockholder approval or other potential
occurrence of any event or transaction that, if completed, would result in a
change in control of the Company. 

(b)        Impact on Certain Awards.  Unless otherwise provided in an Evidence
of Award, the Compensation Committee shall have the right to provide that in the
event of a Change in Control:

(i)      Option Rights and Appreciation Rights outstanding as of the date of the
Change in Control shall be cancelled and terminated without payment if the
Market Value per Share as of the date of the Change in Control is less than the
per Share Option Price or Base Price, and

(ii)     All Incentive Awards, Performance Shares and other performance-based
Awards (collectively, “Performance Awards”) shall be

(A)  considered to be earned and payable based on achievement of Performance
Goals or based on target performance (either in full or pro rata based on the
portion of the Performance Period completed as of the date of the Change in
Control), and any limitations or other restrictions shall lapse and such
Performance Awards shall be immediately settled or distributed, or

(B)  converted into Restricted Stock or Restricted Stock Unit Awards based on
achievement of Performance Goals or based on target performance (either in full
or pro rata based on the portion of the Performance Period completed as of the
date of the Change in Control) that are subject to Section 12(c).

(c)        Assumption or Substitution of Certain Awards. 

(i)      Unless otherwise provided in an Evidence of Award, in the event of a
Change in Control that is a Business Combination in which the successor company
assumes or substitutes for an Option Right, Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award or Other Award (or in which the Company is
the ultimate parent corporation and continues the Award), if a Participant’s
employment with such successor company (or the Company) or a subsidiary thereof
terminates within 24 months following such Business Combination (or such other
period set forth in the Evidence of Award, including prior thereto if
applicable) and under the circumstances specified in the Evidence of Award:

(A)  Option Rights and Appreciation Rights outstanding as of the date of such
termination of employment will immediately vest, become fully exercisable, and
may thereafter be exercised for the period of time set forth in the Evidence of
Award, but in no event beyond the end of the regularly scheduled term of such
Option Rights or Appreciation Rights, unless the extension of the term provided
for in Sections 5(a) and 6(d)(iii) applies,

(B)   the restrictions, limitations and other conditions applicable to
Restricted Stock and Restricted Stock Units outstanding as of the date of such
termination of employment shall lapse and the Restricted Stock and Restricted
Stock Units shall become free of all restrictions, limitations and conditions
and become fully vested, and

(C)   the restrictions, limitations and other conditions applicable to any Other
Awards shall lapse, and such Other Awards shall become free of all restrictions,
limitations and conditions and become fully vested and transferable to the full
extent of the original grant.

For purposes of this Section 12(c)(i), an Option Right, Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Common Share-based Other
Award shall be considered assumed or substituted for if following the Business
Combination the Award confers the right to purchase or receive, for each Common
Share subject to the Option Right, Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award or Common Share-based Other Award immediately prior
to the Business Combination, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting the Business
Combination by holders of Common Shares for each Common Share held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Common Shares);  provided, however, that if such consideration
received in the transaction constituting a Business Combination is not solely
common stock of the successor company, the Compensation Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option Right, Appreciation Right, Restricted
Stock Award, Restricted Stock Unit Award or Common Share-based Other Award, for
each Common Share subject thereto, will be solely common stock of the successor
company with a fair market value substantially equal to the per Share
consideration received by holders of Common Shares in the transaction
constituting a Business Combination.  The determination of whether fair market
value is substantially equal shall be made by the Compensation Committee in its
sole discretion and its determination shall be conclusive and binding.

(ii)           Unless otherwise provided in an Evidence of Award, in the event
of a Change in Control that is a Business Combination in which the successor
company does not assume or substitute for an Option Right, Appreciation Right,
Restricted Stock Award, Restricted Stock Unit Award or Other Award (or in which
the Company is the ultimate parent corporation and does not continue the Award),
then immediately prior to the Business Combination:

(A)  those Option Rights and Appreciation Rights outstanding as of the date of
the Business Combination that are not assumed or substituted for (or continued)
shall immediately vest and become fully exercisable,

(B)   restrictions, limitations and other conditions applicable to Restricted
Stock and Restricted Stock Units that are not assumed or substituted for (or
continued) shall lapse and the Restricted Stock and Restricted Stock Units shall
become free of all restrictions, limitations and conditions and become fully
vested, and

(C)   the restrictions, other limitations and other conditions applicable to any
Common Share-based Other Awards or any other Awards that are not assumed or
substituted for (or continued) shall lapse, and such Common Share-based Other
Awards or such other Awards shall become free of all restrictions, limitations
and conditions and become fully vested and transferable to the full extent of
the original grant.

 

13.  Transferability.

(a)         Except as otherwise determined by the Compensation Committee, no
Award granted, issued, or transferred under the Plan will be transferable by the
Participant otherwise than (i) upon death, by will or the laws of descent and
distribution, (ii) pursuant to a qualified domestic relations order, as that
term is defined in the Code or the rules thereunder or in Title I of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or the
rules thereunder, or (iii) to a fully revocable trust of which the Participant
is treated as the owner for federal income tax purposes, and in no event will
any such Award granted under the Plan be transferred for value.  Where transfer
is permitted, references to “Participant” shall be construed, as the
Compensation Committee deems appropriate, to include any permitted transferee to
whom the Award is transferred.

(b)         Notwithstanding the provisions of Section 13(a) of the Plan, Awards
will be transferable by a Participant who at the time of such transfer is
eligible to earn “Long-Term Incentive (LTI) Awards” (“LTI Awards”) under the
Company’s 1992 Incentive Bonus Plan, as amended (or any successor plan thereto)
or the Senior Executive Incentive Compensation Plan (or any successor plan
thereto) or to earn other long-term awards under another plan or program that
limits eligibility to the same group as those who would otherwise have been
eligible for such LTI Awards, or is a Non-Employee Director, without payment of
consideration therefor by the transferee, to any one or more members of the
Participant’s Immediate Family (or to one or more trusts established solely for
the benefit of one or more members of the Participant’s Immediate Family or to
one or more partnerships in which the only partners are members of the
Participant’s Immediate Family); provided, however, that (i) no such transfer
will be effective unless reasonable prior notice thereof is delivered to the
Company and such transfer is thereafter effected in accordance with any terms
and conditions that shall have been made applicable thereto by the Company or
the Compensation Committee, (ii) any such transferee will be subject to the same
terms and conditions hereunder as the Participant and (iii) in no event will any
Award granted under the Plan be transferred for value.

(c)         The Compensation Committee may specify at the Date of Grant that
part or all of the Common Shares that are to be issued by the Company upon the
exercise of Option Rights or Appreciation Rights, that are no longer subject to
the substantial risk of forfeiture and restrictions on transfer referred to in
Section 7 of the Plan, or that are to be issued by the Company upon payment
under any grant of Restricted Stock Units, Performance Shares or Other Awards,
will be subject to further restrictions on transfer.

14.  Adjustments.    The Compensation Committee shall make or provide for such
adjustments in the numbers of Common Shares covered by outstanding Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares or Other Awards granted hereunder, in the Option Price and
Base Price applicable to outstanding Option Rights or Appreciation Rights, and
in the kind of shares covered thereby and in Incentive Awards, as the
Compensation Committee, in its sole discretion, exercised in good faith, may
determine is equitably required to prevent dilution or enlargement of the rights
of Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation, extraordinary cash dividend or other distribution of assets or
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing;
provided, however, that any adjustment which by reason of this Section 14 is not
required to be made currently will be carried forward and taken into account in
any subsequent adjustment. Moreover, in the event of any such transaction or
event, the Compensation Committee, in its discretion, may provide in
substitution for any or all outstanding Awards under this Plan such alternative
consideration (including cash), if any, as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced in a manner that complies with Section 409A
of the Code. In addition, for each Option Right or Appreciation Right with an
Option Price or Base Price greater than the consideration offered in connection
with any such transaction or event, the Compensation Committee may in its sole
discretion elect to cancel such Option Right or Appreciation Right without any
payment to the person holding such Option Right or Appreciation Right. The
Compensation Committee shall also make or provide for such adjustments in the
numbers of shares specified in Section 3 of the Plan as the Compensation
Committee in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 14;
provided, however, that any such adjustment to the number specified in Section
3(a)(v) of the Plan regarding Incentive Stock Options will be made only if and
to the extent that such adjustment would not cause any Option Right intended to
qualify as an Incentive Stock Option to fail so to qualify.

15.  Fractional Shares.    The Company will not be required to issue any
fractional Common Shares pursuant to the Plan. The Compensation Committee may
provide for the elimination of fractions and for the settlement of fractions in
cash.

16.  Withholding Taxes.    To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by a Participant or other person under the Plan, and
the amounts available to the Company for such withholding are insufficient, it
will be a condition to the receipt of such payment or the realization of such
benefit that the Participant or such other person make arrangements satisfactory
to the Company for payment of the balance of such taxes required to be withheld,
which arrangements (in the discretion of the Compensation Committee) may include
relinquishment of a portion of such benefit. If a Participant’s benefit is to be
received in the form of Common Shares, and such Participant fails to make
arrangements for the payment of tax, the Company shall, unless otherwise
determined by the Compensation Committee, withhold such Common Shares having a
value equal to the amount required to be withheld. Notwithstanding the
foregoing, when a Participant is required to pay the Company an amount required
to be withheld under applicable income and employment tax laws, the Participant
may elect (unless otherwise determined by the Compensation Committee), or the
Compensation Committee may require the Participant, to satisfy the obligation,
in whole or in part, by electing to have withheld, from the Common Shares
required to be delivered to the Participant, Common Shares having a value equal
to the amount required to be withheld, or by delivering to the Company other
Common Shares held by such Participant. The Common Shares used for tax
withholding will be valued at an amount equal to the Market Value per Share of
such Common Shares on the date the benefit is to be included in the
Participant’s income. In no event will the fair market value of the Common
Shares to be withheld or delivered pursuant to this Section 16 to satisfy
applicable withholding taxes exceed the minimum amount of taxes required to be
withheld. Participants shall also make such arrangements as the Company may
require for the payment of any withholding tax obligation that may arise in
connection with the disposition of Common Shares acquired upon the exercise of
Option Rights.

17.  Administration of the Plan.

(a)         This Plan will be administered by the Compensation Committee, except
with respect to such matters that are required to be administered by the Board
pursuant to the Company’s constituent documents (including the charter of the
Compensation Committee), in which case, to the extent appropriate, references in
the Plan to the Compensation Committee will be deemed to be references to the
Board. The Compensation Committee may from time to time delegate all or any part
of its authority under this Plan to any subcommittee thereof. To the extent of
any such delegation, references in the Plan to the Compensation Committee will
be deemed to be references to such subcommittee.

(b)         The Compensation Committee may delegate to one or more of its
members or to one or more officers of the Company, or to one or more agents or
advisors, such administrative duties or powers as it may deem advisable, and the
Compensation Committee or any person to whom duties or powers have been
delegated as aforesaid may employ one or more persons to render advice with
respect to any responsibility the Compensation Committee or such person may have
under the Plan. The Compensation Committee may, by resolution, authorize one or
more officers of the Company to do one or both of the following on the same
basis as the Compensation Committee: (i) designate individuals to be recipients
of Awards under this Plan or (ii) determine the size of any such Awards;
provided, however, that (A) the Compensation Committee shall not delegate such
responsibilities to any such officer for Awards granted to an individual who is
an officer, Director, or more than 10% beneficial owner of any class of the
Company’s equity securities that is registered pursuant to Section 12 of the
Exchange Act, as determined by the Compensation Committee in accordance with
Section 16 of the Exchange Act; (B) the resolution providing for such
authorization sets forth the total number of Common Shares or aggregate amount
of Incentive Awards such officer(s) may grant; and (C) the officer(s) shall
report periodically to the Compensation Committee regarding the nature and scope
of the awards granted pursuant to the authority delegated.

(c)         The Compensation Committee will take such actions as are required to
be taken by it hereunder, may take the actions permitted to be taken by it
hereunder, and will have the authority from time to time to interpret this Plan
and to adopt, amend, and rescind rules and regulations for implementing and
administering this Plan. All such actions will be in the sole discretion of the
Compensation Committee, and when taken, will be final, conclusive, and binding.
Without limiting the generality or effect of the foregoing, the interpretation
and construction by the Compensation Committee of any provision of this Plan or
of any Evidence of Award or other agreement, notification or document evidencing
the grant of any Award and any determination by the Compensation Committee
pursuant to any provision of this Plan or of any such Evidence of Award or other
agreement, notification or document will be final and conclusive. Without
limiting the generality or effect of any provision of the certificate of
incorporation of the Company, no member of the Compensation Committee will be
liable for any such action or determination made in good faith.

(d)         The provisions of Sections 5, 6, 7, 8, 9 and 10 of the Plan will be
interpreted as authorizing the Compensation Committee, in taking any action
under or pursuant to this Plan, to take any action it determines in its sole
discretion to be appropriate subject only to the express limitations therein
contained and no authorization in any such Section or other provision of this
Plan is intended or may be deemed to constitute a limitation on the authority of
the Compensation Committee.

 

(e)         The existence of this Plan or any right granted or other action
taken pursuant hereto will not affect the authority of the Compensation
Committee or the Company to take any other action, including in respect of the
grant or award of any option, security, or other right or benefit, whether or
not authorized by this Plan, subject only to limitations imposed by applicable
law as from time to time applicable thereto.

18.  Compliance with Section 409A of the Code.

(a)          To the extent applicable, it is intended that the Plan and any
grants made hereunder comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participants. The Plan and any grants made hereunder shall be
administered in a manner consistent with this intent. Any reference in the Plan
to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

(b)          Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan and grants
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A
of the Code, any deferred compensation (within the meaning of Section 409A of
the Code) payable to a Participant or for a Participant’s benefit under the Plan
and grants hereunder may not be reduced by, or offset against, any amount owing
by a Participant to the Company or any of its affiliates.

(c)          If, at the time of a Participant’s separation from service (within
the meaning of Section 409A of the Code), (i) the Participant shall be a
specified employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (ii)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
pay such amount on the otherwise scheduled payment date but shall instead pay
it, without interest, on the tenth business day of the seventh month after such
separation from service.

(d)          Notwithstanding any provision of the Plan or any Evidence of Award
to the contrary, in light of the uncertainty with respect to the proper
application of Section 409A of the Code, the Compensation Committee reserves the
right to make amendments to the Plan and any Evidence of Award as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a Participant or for a Participant’s account in connection with the Plan and
grants hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

 

19.  Amendments, Etc.   This Plan may be amended from time to time by the Board,
but without further approval by the Company’s stockholders or such other
approval as may be required by Rule 16b-3, no such amendment will (i) increase
the maximum numbers of Common Shares issuable pursuant to Section 3(a) of the
Plan or the maximum number of Common Shares that may be subject to Option Rights
or Appreciation Rights granted to any Participant during any fiscal year of the
Company, or the maximum number of Common Shares that may be granted as Qualified
Performance-Based Awards of Restricted Stock or Performance Shares, or with
respect to Qualified Performance-Based Awards of Restricted Stock Units during
any fiscal year of the Company, or the maximum amount of any Incentive Award
that may be awarded for any Performance Period pursuant to Section 3(b) of the
Plan (except that adjustments and additions authorized by this Plan will not be
limited by this provision) or (ii) cause Rule 16b-3 to become inapplicable to
this Plan or to Awards granted, issued, or transferred hereunder during any
period in which the Company has any class of equity securities registered
pursuant to Section 13 or 15 of the Exchange Act. Further, if an amendment to
the Plan must be approved by the Company’s stockholders in order to comply with
applicable law or the rules of the NYSE or, if the Common Shares are not traded
on the NYSE, the principal national securities exchange upon which the Common
Shares are traded or quoted, then, such amendment will be subject to stockholder
approval and will not be effective unless and until such approval has been
obtained.

 

20.  Repricing Prohibited.  Except in connection with a corporate transaction or
event described in Section 14 of the Plan, the terms of outstanding Awards may
not be amended to reduce the Option Price of outstanding Option Rights or the
Base Price of outstanding Appreciation Rights, and no outstanding Option Rights
or Appreciation Rights may be cancelled in exchange for other Awards, or
cancelled in exchange for Option Rights or Appreciation Rights with an Option
Price or Base Price that is less than the Option Price of the original Option
Rights or Base Price of the original Appreciation Rights, as applicable, or
cancelled in exchange for cash, without stockholder approval. This Section 20 is
intended to prohibit the repricing of “underwater” Option Rights and
Appreciation Rights and will not be construed to prohibit the adjustments
provided for in Section 14 of the Plan. Notwithstanding any provision of the
Plan to the contrary, this Section 20 may not be amended without approval by the
Company’s stockholders.

 

21.  Recoupment.  Any Evidence of Award may: (i) provide for recoupment by the
Company of all or any portion of an Award or any gain related to an Award in the
event of a restatement of the Company’s financial results; or (ii) include
restrictive covenants, including, without limitation, non-competition,
non-solicitation, non-disparagement and confidentiality conditions or
restrictions, that the Participant must comply with during employment by the
Company and/or within a specified period after termination as a condition to the
Participant’s receipt or retention of all or any portion of an Award. In
addition, all Awards and all benefits derived by a Participant from an Award
shall be subject to recovery by the Company in such circumstances and on such
terms and conditions as may be prescribed by the Compensation Committee at any
time or from time to time pursuant to any policy adopted by the Company to
ensure, or otherwise to ensure, compliance with any applicable law or rules and
regulations promulgated by the SEC or any national securities exchange or
national securities association on which the Common Shares may be traded to
implement Section 10D of the Securities Exchange Act, as required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act.  This Section 21
shall not be the Company’s exclusive remedy with respect to such matters. This
Section 21 shall not apply after a Change in Control, unless otherwise
specifically provided in the Evidence of Award or required by law or any
applicable rules or regulations promulgated by the SEC or any national
securities exchange or national securities association on which the Common
Shares may be traded.

22.  Non-U.S. Participants.    In order to facilitate the making of any grant or
combination of grants under the Plan, the Compensation Committee may provide for
such special terms for Awards to Participants who are foreign nationals or who
are employed by the Company or any Subsidiary outside of the United States of
America, as the Compensation Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Compensation Committee may approve such supplements to or amendments,
restatements or alternative versions of the Plan (including without limitation,
sub-plans) as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of the Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as the Plan. No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of the
Plan as then in effect unless the Plan could have been amended to eliminate such
inconsistency without further approval by the stockholders of the Company.

 

23.  Miscellaneous.

(a)         Subject to applicable provisions of this Plan with respect to grants
of Awards under the Plan, the Compensation Committee may grant Substitute Awards
as described in Section 3(a)(iii) of the Plan.

(b)         The Plan will not confer upon any Participant any right with respect
to continuance of employment or other service with the Company or any
Subsidiary, nor will it interfere in any way with any right the Company or any
Subsidiary would otherwise have to terminate such Participant’s employment or
other service at any time.

(c)         Except as provided specifically herein, a Participant or a
transferee of an Award shall have no rights as a stockholder with respect to any
Common Shares covered by any Award until the date as of which he or she is
actually recorded as the holder of such Common Shares upon the stock records of
the Company.

(d)         Except with respect to Section 23(f), to the extent that any
provision of the Plan or any Evidence of Award would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of the Plan or any Evidence of Award.

(e)         No Award under the Plan may be exercised by the holder thereof if
such exercise, and the receipt of cash or stock thereunder, would be, in the
opinion of counsel selected by the Compensation Committee, contrary to law or
the regulations of any duly constituted authority having jurisdiction over the
Plan.

(f)         Absence or leave approved by a duly constituted officer of the
Company or any of its Subsidiaries shall not be considered interruption or
termination of service of any employee for any purposes of the Plan or Awards
granted hereunder.

(g)         The Compensation Committee may condition the grant of any Award or
combination of Awards authorized under the Plan on the surrender or deferral by
the Participant of his or her right to receive a cash bonus or other
compensation otherwise payable by the Company or a Subsidiary to the
Participant.

(h)         If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Compensation Committee, such provision
shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Compensation Committee, it shall be
stricken and the remainder of the Plan shall remain in full force and effect.

(i)          This Plan will be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to the principles of
conflict of laws thereof. If any provision of this Plan is held to be invalid or
unenforceable, no other provision of this Plan will be affected thereby.

 

(j)          If permitted by Section 409A of the Code and, in the case of a
Qualified Performance-Based Award, Section 162(m) of the Code, in case of
termination of employment by reason of death, disability, or normal or early
retirement, or in the case of hardship or other special circumstances, of a
Participant who holds an Option Right or Appreciation Right not immediately
exercisable in full, or any Restricted Stock or Restricted Stock Units as to
which the substantial risk of forfeiture or the prohibition or restriction on
transfer or Restriction Period has not lapsed, or any Incentive Awards,
Performance Shares or Other Awards that have not been fully earned, or who holds
Common Shares subject to any transfer restriction imposed pursuant to Section
13(c) of the Plan, the Compensation Committee may, in its sole discretion, take
such action as it deems equitable in the circumstances or in the best interests
of the Company, including without limitation waiving or modifying any other
limitation or requirement under any such Award.

24.  Effectiveness.    This Plan is effective as of the Effective Date. However,
outstanding awards granted under the Original Plan or any Prior Plan prior to
the Effective Date will continue unaffected following the Effective Date. No
grant will be made under this Plan after May 14, 2019, but all grants made on or
prior May 14, 2019 will continue in effect thereafter subject to the terms
thereof and of either the Original Plan or this Plan, as applicable.

 

 